Title: To James Madison from Charles Jared Ingersoll, 5 January 1814
From: Ingersoll, Charles Jared
To: Madison, James


        
          Sir
          House of Representatives 5. January 1814
        
        I beg leave to trouble you with enclosed paper containing a recommendation from most of the Pennsylvania Delegation in Congress in favor of Mr. Richard Bache’s appointment to the Philadelphia Post Office now vacant by the death of Mr. Robert Patton.
        I am aware that this appointment is to be made by the Post Master General and have therefore handed him a duplicate original of the recommendation. But presuming that so important an office will not be filled without consulting your wishes, I have taken the liberty to address myself also to you on the occasion.
        The District I have the honor in part to represent take a deep interest in this nomination, and I beleive I may venture to affirm that there are few if any individuals in it whose appointment wd be more acceptable than Mr. Bache. Very respectfully your humble servant
        
          C. J. Ingersoll
        
      